Citation Nr: 1628770	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-22 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post right medial malleolus fracture with early osteoarthritis, from June 26, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which denied entitlement to a rating in excess of 10 percent for residuals of a right medial malleolus fracture.  

In an August 2012 rating decision, the RO granted a 20 percent rating, effective June 26, 2010 for residuals of a right medial malleolus fracture.  As a rating higher than 20 percent was available, the 20 percent rating wasn't awarded for the entire period on appeal and because the Veteran was presumed to be seeking the maximum available benefit for a given disability, the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 28 (1993).  

In August 2015, the Board granted an increased rating of 20 percent, but no higher, for the service-connected status post right medial malleolus fracture with early osteoarthritis, effective September 30, 2009.  The Board also remanded the matter of entitlement to a rating in excess of 20 percent from June 26, 2010 for a VA examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In a November 2015 rating decision, the RO granted service connection for a left ankle disability.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Since June 26, 2010, the Veteran's status post right medial malleolus fracture with early osteoarthritis has been manifested by pain, lack of endurance, tenderness, inability to walk or stand for long periods of time, objective limited range of motion of dorsiflexion to 10 degrees, at its worst, and plantar flexion to 20 degrees, at its worst, and subjective limited range of motion of dorsiflexion to 5 degrees, at its worst, with no evidence of ankylosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the service-connected status post right medial malleolus fracture with early osteoarthritis, have not met from June 26, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In regard to the duty to notify, in October 2009, the RO issued a letter to the Veteran that provided him with notice of how to substantiate a claim for an increased rating and how ratings and effective dates are assigned.  

VA also has a duty to assist applicants for benefits.  The Veteran was afforded VA examinations in June 2010 and October 2015.  The examinations were adequate as the examiners reviewed the Veteran's case file and conducted appropriate tests to determine the Veteran's current level of severity thus providing sufficient information for the Board to render an informed determination.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for status post right medial malleolus fracture with early osteoarthritis

The Veteran's right ankle disability is currently rated as 20 percent disabling under Diagnostic Codes 5010-5271.  

For limited motion of an ankle, marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the Schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, swelling, incoordination, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also with arthritis, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

VA treatment records indicate that the Veteran reported laxity in his right ankle and the use of an ankle brace.  An MRI report indicated evidence of old trauma, tenosynovitis.  The Veteran reported in August 2010 that his right ankle pain wakes him up from sleep about twice a week.  He also reported that he reinjured his ankle recently while walking his dog.  He was given an orthopedic referral due to evidence of bony fragments in the distal end of fibula, but the Veteran refused.  He underwent occupational therapy and kinesiotherapy with improvements noted in his strength, functioning and pain levels.  

The Veteran was afforded a VA examination in June 2010 where he reported several twisting injuries to his right ankle.  He also reported symptoms of lack of endurance, tenderness and pain.  He denied symptoms of weakness, stiffness, swelling, heat, redness, giving way, locking, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported flare-ups as often as 2 times per day, lasting for 6 days.  His pain level was an 8 on a 10 point scale.  Flare-ups were precipitated by physical activity and alleviated by Vicodin.  Functional impairment during flare-ups included the inability to walk or stand for long periods of time.  The Veteran reported wearing an ankle brace to permit mobility.

On examination, the examiner noted that the Veteran walked with a normal gait and there were no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  The right ankle was tender, but revealed no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation or drainage.  There was no evidence of ankylosis.  The Veteran's range of motion of the right ankle included: 10 degrees dorsiflexion (normal: 0 to 20 degrees), with pain at 10 degrees and to 20 degrees for plantar flexion (normal: 0 to 45 degrees), with pain at 20 degrees.  The range of motion did not change with repetitive testing.  Joint function was not noted to be additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  X-ray results revealed early osteoarthritis.  

At the June 2015 videoconference Board hearing, the Veteran testified that he was issued a walker and a brace for his right ankle.  He testified that he is heavily dependent on these assistive devices.  He stated that his right ankle causes him pain and that he does little besides attend his doctor's appointments and walk his dog.  He also testified that he fell while showering.  He stated that he undergoes physical therapy, but still experiences symptoms of pain on motion.

In October 2015, the Veteran was afforded another VA examination where the Veteran reported the use of ankle braces on a daily basis to keep his ankle supported.  He also reported the use of crutches, a cane occasionally and a walker on a regular basis.  He reported functional loss or impairment with prolonged walking, standing and climbing stairs.  The examiner indicated that the right ankle range of motion was normal but there was evidence of pain and pain with weight bearing.  There was also evidence of lateral mild pain and crepitus.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examiner noted that the Veteran was not being examined immediately after repetitive use, but noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  

The Veteran reported pain weakness, lack of endurance and dorsiflexion to 15 degrees and plantar flexion to 35 degrees after repetitive use over time.  During a flare-up, the Veteran reported that his dorsiflexion is severely limited to 5 degrees and his plantar flexion to 10 degrees.  Additional contributing factors include swelling, deformity, disturbance of locomotion and interference with standing.  There was no objective evidence of ankylosis.  However, there was evidence of right ankle instability, particularly laxity compared with opposite side.  The examiner also noted that the Veteran previously had Achilles tendonitis or Achilles tendon rupture, but no evidence of it currently.  There was evidence of weakness in the right ankle and a stable scar.  Diagnostic testing did not reveal degenerative or traumatic arthritis.

Based on the foregoing, the Board finds that since June 26, 2010, the severity of the Veteran's right ankle disability has most closely approximated the criteria for a 20 percent rating.  The Veteran's dorsiflexion range of motion was severely limited and the Veteran was diagnosed with arthritis of the right ankle joint.  The Veteran's objective dorsiflexion range of motion was to 10 degrees, and subjectively to 5 degrees with pain at the end range of flexion.  The Board finds that the Veteran's motion of the right ankle more nearly approximates that of marked degree considering the Veteran's pain on motion.  This is the maximum rating available under Diagnostic Code 5271.

Other rating criteria have been considered, but there is no other diagnostic code that would afford the Veteran a rating in excess of 20 percent for the right ankle disability. 

Specifically, ankylosis of the ankle is rated under Diagnostic Code 5270, which is the only ankle diagnostic code that provides a higher rating than a 20 percent rating. Ankylosis is when the joint is fixed in place and unable to be moved.  Both VA examinations indicated that the Veteran did not have ankylosis of the right ankle. He was able to move his right ankle, although not as much as he would have preferred.  Therefore, a rating under this code is not for application in this case.

Further, the evidence does not indicate a severe foot injury under Diagnostic Code 5284, such that a higher rating would be warranted under that code.  The Board concludes that DC 5284 is not applicable to the instant case and that the Veteran's service-connected ankle disability is more appropriately rated under Diagnostic Codes 5271, 5010 and 5003.  Specifically, a higher or separate rating under DC 5284 is not warranted as the clear intent of DC 5284 is to encompass disabilities not contemplated by the other DCs of the foot, as evidenced by its title of "Foot injuries, other."  In this case, and as discussed above, the Veteran is service-connected for status post right medial malleolus fracture with early osteoarthritis, which is fully and best contemplated within the rating criteria for DC 5271. As such, the most appropriate codes under which to rate the Veteran's right ankle disability are Diagnostic Codes 5010, 5003 and 5271 for painful motion and arthritis.

As mentioned above, the Veteran has a diagnosis of osteoarthritis of the right ankle and has a limited range of motion.  However, a separate rating is not warranted for arthritis and such an assignment would result in impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element is that none of the symptomatology is duplicative or overlapping with symptomatology of the other condition).  Diagnostic codes 5010 and 5003 provide that arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic - in the instant case, Diagnostic Code 5271 - unless the limitation of motion of the specific joint is noncompensable.  Here, the Veteran's limitation of motion of his right ankle is not rated as noncompensable.  Rather, the Veteran's limitation of motion of the right ankle is rated as 20 percent disabling from June 26, 2010.  Therefore, the Board finds that the Veteran's symptoms associated with his osteoarthritis, including painful motion, have been considered and compensated under Diagnostic Code 5271 - limitation of motion of the ankle, as provided by Diagnostic Codes 5010 and 5003.

The Board has also considered the guidance of DeLuca, however, the analysis in DeLuca does not assist the Veteran, as the ratings deemed warranted in this case are also the maximum disability evaluation based on any limitation of motion of the ankle.  Where a veteran is in receipt of the maximum schedular rating based on limitation of motion of the ankle, and a higher rating requires ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Finally, the Board notes that the Veteran's most recent VA examination revealed objective findings of normal ranges of motion.  It is unclear as to whether this was a temporary improvement since the Veteran also reported subjective decreased ranges of motion.  Based on the totality of the evidence, the Board finds that the 20 percent rating adequately addresses the Veteran's symptoms. 

IV.  Extraschedular Consideration 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right ankle disability is inadequate.  Here, the Veteran's service-connected right ankle is manifested by signs and symptoms such as arthritis, pain, limited range of motion and difficulty walking or standing for extended periods of time.  These contentions do not rise to the level of an "exceptional picture."  Indeed, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Specifically, the rating schedule accounts for the Veteran's limited and painful movements.  Consequently, the available schedular evaluations are adequate to rate this disability.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for status post right medial malleolus fracture with early osteoarthritis, lumbar strain, right sciatic nerve, left ankle fracture and right clavicle fracture.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's status post right medial malleolus fracture with early osteoarthritis, lumbar strain, right sciatic nerve, left ankle fracture and right clavicle fracture combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's right ankle disability prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to a rating in excess of 20 percent for status post right medial malleolus fracture with early osteoarthritis, from June 26, 2010, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


